625 P.2d 84 (1981)
Paul PACE, Individually, and Paul Pace, General Partner of P.M.R. Properties, a Limited Partnership, Appellants,
v.
Lee LINTON, Respondent.
No. 12115.
Supreme Court of Nevada.
March 19, 1981.
*85 Albright, McGimsey & Stoddard, and John A. Warnick, Las Vegas, for appellants.
James L. Buchanan, II, Las Vegas, for respondent.

OPINION
PER CURIAM:
This is an appeal in a breach of contract action. The respondent Linton, a Nevada architect, sued to recover a $10,000.00 professional fee for services rendered to appellants in the construction of the Post Realty Building in Las Vegas. On appeal, the sole question is whether sufficient evidence was adduced to justify the district court's determination that respondent had performed his contractual obligations and was entitled, therefore, to the agreed-upon compensation.
Findings of fact shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses. NRCP 52. Our task when reviewing the appropriateness of findings and judgments rendered by district courts is to "... determine whether there is substantial evidence in the record to support the findings and judgment of the district judge." Utley v. Airoso, 86 Nev. 116, 118, 464 P.2d 778 (1970); Savini Constr. Co. v. A & K Earthmovers, 88 Nev. 5, 7, 492 P.2d 125 (1972); Brandon v. Travitsky, 86 Nev. 613, 615, 472 P.2d 353 (1970).
Here, although the evidence was conflicting, there was substantial proof to support the district court's findings and judgment. Accordingly, we affirm the court's judgment and its award of damages.
GUNDERSON, C.J., and MANOUKIAN, BATJER, SPRINGER and MOWBRAY, JJ., concur.